    Case 1:20-cv-03283-RMB Document 2 Filed 07/16/20 Page 1 of 4 PageID: 36


NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

KEVIN GRAHAM,                           :     CIV. NO. 20-3283 (RMB)
                                        :
                    Petitioner          :
                                        :
       v.                               :     MEMORANDUM AND ORDER
                                        :
DAVID E. ORTIZ, WARDEN                  :
                                        :
                    Respondent          :

BUMB, District Judge

       On   March    26,    2020,    Petitioner     Kevin    Graham,      a   prisoner

confined in the Federal Correctional Institution in Fort Dix, New

Jersey, filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2241, challenging his conviction and sentence for kidnapping

imposed by the United States District Court, District of Minnesota

in Criminal Action No. 06-366 (MJD/RLE), and the Bureau of Prison’s

security designation of Sex Offender (“SOPSF”)(Pet., Dkt. No. 1.)

Petitioner did not pay the $5 filing fee required by 28 U.S.C. §

1914(a)     for   habeas      actions   but   instead       filed    an    incomplete

application to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§    1915(a).       (IFP     App.,    Dkt.    No.    1-1.)     The        Court   will

administratively terminate this matter because Plaintiff’s IFP

application is incomplete. 1 28 U.S.C. 1915(a)(2) requires


1   See Local Civil Rule 54.3(a):

             (a) Except as otherwise directed by the Court,
             the Clerk shall not be required to enter any
             suit, file any paper, issue any process or
  Case 1:20-cv-03283-RMB Document 2 Filed 07/16/20 Page 2 of 4 PageID: 37


          A prisoner seeking to bring a civil action or
          appeal a judgment in a civil action or
          proceeding without prepayment of fees or
          security therefor, in addition to filing the
          affidavit filed under paragraph (1), shall
          submit a certified copy of the trust fund
          account     statement    (or     institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

Plaintiff’s trust account statement is not certified [signed] by

the appropriate prison official.

     Plaintiff should be advised that if he pays the filing fee or

is granted IFP status, the Court must screen his petition pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, applicable to Section 2241 cases under

Rule 1, scope of the Rules. Pursuant to Rule 4, the Court would

dismiss this action because challenges to a federal prisoner’s

conviction and sentence presumptively must be brought in the

sentencing court under 28 U.S.C. § 2255. Davis v. Warden Allenwood

FCI, No. 19-2641, 2020 WL 3446811, at *1 (3d Cir. June 24, 2020)

(citing Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002)). The only exception recognized by the Third Circuit Court




           render any other service for which a fee is
           prescribed by statute or by the Judicial
           Conference of the United States, nor shall the
           Marshal be required to serve the same or
           perform any service, unless the fee therefor
           is paid in advance. The Clerk shall receive any
           such papers in accordance with L.Civ.R. 5.1(f).

                                    2
  Case 1:20-cv-03283-RMB Document 2 Filed 07/16/20 Page 3 of 4 PageID: 38


of Appeals that fits within the § 2255(e) safety valve is that a

prisoner may challenge his conviction in a habeas petition under

§ 2241 when he alleges “he is being detained for conduct that has

subsequently been rendered non-criminal by an intervening Supreme

Court decision, with ‘no other avenue of judicial review available’

to ‘challenge his conviction’” Id., 2020 WL 3446811, at *2 (quoting

In re Dorsainvil, 119 F.3d 245, 247-48 (3d Cir. 1997)). Petitioner

claims that he seeks relief based on the Supreme Court’s 2019

decision in United States v. Davis, 139 S. Ct. 2319 (2019). Davis,

however,   is       inapposite    because   it    held   that   18    U.S.C.   §

924(c)(3)(B) is unconstitutionally vague and Petitioner is not

challenging     a    conviction    under    §   924(c)(3)(B)    but   rather   a

conviction for kidnapping.

     Petitioner also seeks to challenge the Bureau of Prison’s

security designation, which precludes his transfer to a federal

prison camp or for early release upon completion of an RDAP

program. Challenges to the BOP’s security classifications are not

cognizable under 28 U.S.C. § 2241. Briley v. Warden Fort Dix, FCI,

703 F. App’x 69,71 (3d Cir. 2017) (per curiam). For these reasons,

     IT IS on this 16th day of July 2020,

     ORDERED that the Clerk of the Court shall administratively

terminate this case without filing the petition; Petitioner is

informed that administrative termination is not a “dismissal”; and

it is further

     ORDERED that the Clerk of the Court shall send Petitioner a
                                       3
  Case 1:20-cv-03283-RMB Document 2 Filed 07/16/20 Page 4 of 4 PageID: 39


blank   form   “Affidavit   of   Poverty   and   Certification     (HABEAS

CORPUS)” DNJ-Pro Se-007-B-(Rev. 09/09); and it is further

     ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, NJ 08101, within 30 days of the

date of entry of this Order; Petitioner’s writing shall include

either (1) a complete, signed in forma pauperis application or (2)

the $5.00 filing fee; and it is further

     ORDERED that upon receipt of such writing from Petitioner

within the time allotted by this Court, the Clerk of the Court

will be directed to reopen this case, subject to screening and

possible dismissal under Habeas Rule 4; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.


                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    4
